 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDFred Sanders and United Distributive Workers, Coun-cilNo.30, Petitioner.Case 7-UC-76June 20, 1973DECISION AND ORDER DENYINGPETITION TO CLARIFY NONCERTIFIEDBARGAINING UNITBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a petition for unit clarification duly filed un-der Section 9(b) of the National Labor Relations Act,as amended, a hearing was held before Hearing Offi-cer Kenneth A. Rose on April 12, 1973. All partiesappeared at the hearing and were given full opportu-nity to participate therein. At the conclusion of thehearing, the Regional Director for Region 7 issued anorder transferring the case to the National Labor Re-lations Board. Thereafter, the Petitioner and the Em-ployer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, theBoard finds:Fred Sanders, a Michigan corporation, manufac-tures, wholesales, and retails candy, baked goods, andother food products in southeastern Michigan andnorthern Ohio. Involved in this proceeding are theEmployer's retail outlets, which operate as a chain ofconvenience restaurants. About 54 of these restau-rants, referred to in the record as "stores," serve icecream products, salads, sandwiches and light hot fooditems to customers at counters and tables. The storesalso sell packaged ice cream, pastry, and candy. A fewstores operate cafeterias, and two or three sell onlypackaged goods. Council 30, the Petitioner herein,was voluntarily recognized for a unit of store employ-ees in 1951 with successive collective-bargainingagreements thereafter, the latest expiring on July 31,1973.In 1971 Fred Sanders began operating new facili-ties,referred to as "parlors," which had previouslybeen discussedwith Council 30, and of which therewere four at the time of the hearing. The parlors havea more limitedmenu than the stores, particularly inrespect to salads and hot food items, and more simpli-fied operations. At a parlor customers are not servedat tables but make their purchases at a counter andtake their food to tables. On October 7, 1971, Council30 and Fred Sanders entered into a collective-bar-gaining agreementcovering the parlor employees ef-fective retroactively from January 1, 1971, to January31, 1973, after a mutually agreed-upon 1-year exten-sion.Council 30 now petitions the Board to clarify thestore unit by including therein the parlor employees.In support of its petition Council 30 argues that theparlor contract was experimentally entered into sincethe parlors were a new and tentative operation andthat the employees of both the stores and parlors forman appropriate unit. The Employer contends that thepetition should be dismissed because of the separatebargaininghistory in each unit.We shall dismiss Council 30's petition because weare persuaded by the record herein that parlor em-ployees have been treated as a contractualbargainingunit separatefrom store employees. The facts showthat the parlors, from their inception, have been treat-ed separately from the stores by both Council 30 andFred Sanders. The parlor unit has involvedseparatenegotiations resultingin a separate contract. Themembers ofeach unit have separate rates of pay, em-ployment benefits, and seniority. We do not find mer-itinCouncil 30's contention that the bargaininghistory should be disregarded because the parlor con-tract was experimental. There is no indication in thecontract that it was temporary or experimental; thecontract is a full bargaining agreement covering awhole range of employment relationships.Accordingly, on the basis of the separate bargain-ing history discussed above, we shall dismiss Council30's petition to clarify the store unit by includingtherein parlor employees.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.204 NLRB No. 63